Title: To James Madison from Vincent Gray, 24 July 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


24 July 1803, Havana. Encloses a letter he received “from a Mrs: Mary Elam relative to her Son.” Does not know “her place of residence”; believes “from the nature thereof” that JM will “Cause it to be forwarded.” “The persons to whose care I have directed it, have given a certificate relative to Rd. Elam, a copy of which you have at foot.” Appends a copy of the statement certifying “that Richard Elam was born in the County of Chesterfield State of Virginia,” signed by R. M. Gilliam, John Woodward, and W. Smith.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 1 p.; docketed by Wagner as received 14 Aug. Enclosure not found.



   
   This may be the Richard Elam, orphaned son of William Elam, who chose Mary Elam as his guardian on 11 Feb. 1790 (Benjamin B. Weisiger III, comp., Chesterfield County, Virginia, Wills, 1774–1795 [2 vols.; Richmond, 1979], 2:161).



   
   A full transcription of this document has been added to the digital edition.

